DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

	Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “operation unit” in claims 1, 6, 12, 13, 14 and 15, “treatment execution unit” in claims 1, 5, 6, 8, 9, 10, 11, 12, 13, 14 and 15, “difference calculation unit” in claims 6 and 12-15, and “terminal device” in claim 8.
According to the specification dated 11/20/2020,  the operation unit ”…receives an operation for adjusting the electrical stimulation intensity from the user. The electrical stimulation intensity can be set to a plurality of levels” (par. [0041]), when the operation unit “receives an increase operation, the treatment execution unit 304 changes the pulse voltage to correspond to the electrical stimulation intensity based on the increase operation, changes the pulse frequency to the predetermined frequency Fs, and changes the frequency of the pulse voltage continuously or in a step-like manner from the predetermined frequency” (par. [0119]).  Lastly, “…the operation unit 302 is realized by the processor 210 and the operation interface 230” (par. [0060]) and will therefore be interpreted as such for the purposes of examination. 
According to par. [0089] of the specification, the terminal device “is, for example, a smart phone including a touch panel… a smartphone will be used as a representative example of the "terminal device". However, the terminal device may be a different terminal device such as a folding type mobile telephone, a tablet terminal device, a personal computer (PC).”  For examination purposes, the terminal device will be interpreted as the that presented in the specification. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “treatment execution unit” in claims 1, 5, 6, 8, 9, 10, 11, 12, 13, 14 and 15, and “difference calculation unit” in claims 6 and 12-15 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure explains that treatment execution unit “applies a pulse voltage corresponding to the electrical stimulation intensity (par. [0008]) and the “difference calculation unit (306)…calculates a difference frequency between a frequency of a pulse voltage just before the operation is received and the predetermined frequency” (par. [0116]) both of which are devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For the purposes of examination the treatment execution unit will be interpreted as any device that applies a pulse voltage corresponding to the electrical stimulation intensity to a plurality of electrodes and a difference calculation unit will be interpreted as a processor that functions to calculate received frequency data of a pulse voltage and the terminal device will be interpreted as a device capable of wireless communication with a treatment device for adjusting the electrical stimulation intensity provided to the treatment site.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
All other claims are rejected due to their dependence from an indefinite claim.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	With respect to claims 1, 5, 6 and 8-15 the specification dated, 11/20/2020 discloses the treatment execution unit “applies a pulse voltage corresponding to the electrical stimulation intensity” (par. [0008]) and “changes the pulse voltage to correspond to the electrical stimulation intensity based on the operation, changes the frequency of the pulse voltage to a predetermined frequency, and changes the frequency of the pulse voltage from the predetermined frequency continuously or in a step-like manner” (par. [0020]).
	With respect to claims 6 and 12-15,  the specification dated, 11/20/2020 discloses the “difference calculation unit (306)…calculates a difference frequency between a frequency of a pulse voltage just before the operation is received and the predetermined frequency” (par. [0116]). For both the treatment execution unit and the difference calculation unit, Applicant fails to disclose the corresponding structure (e.g., the computer and the algorithm) that performs the entire function and therefore lacks written description. See MPEP 2181, sec IV.
	The Examiner NOTES: when a claim invokes 35 U.S.C 112(f),
“…If the specification fails to disclose sufficient corresponding structure, materials, or acts that perform the entire claimed function, then the claim limitation is indefinite because the applicant has in effect failed to particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). Such a limitation also lacks an adequate written description as required by 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, because an indefinite, unbounded functional limitation would cover all ways of performing a function and indicate that the inventor has not provided sufficient disclosure to show possession of the invention.” See MPEP 2163.03, sec VI
All other claims are rejected due to their dependence from an independent claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claims 1 and 8 recite “a plurality of electrodes that come into contact with…a body of a user” which is interpreted to read on a human organism since the electrical treatment device and treatment system would include a human subject in contact with a plurality of electrodes. Applicant is recommended to change the limitation of “a plurality of electrodes that come into contact with a site of a body” to --a plurality of electrodes configured to come into contact with a site of a body—in order to obviate rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-11 and 16-19 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Munetaka et al. (Publication No. JP 2016-073372, hereinafter “Munetaka”, cited by Applicant).
Regarding claim 1, Munetaka discloses an electrical treatment device (Fig. 1, (1)), comprising: 
a plurality of electrodes (Fig. 1 (7)) that come into contact with a site of a body of a user (par. [0020]: …output voltage is transmitted to the conductor 7 through a protective circuit, an output connector, etc. (not shown) and applied to the human body);  
an operation unit (Fig. 1 (5)) that receives an operation for adjusting an electrical stimulation intensity provided to the site; and 
a treatment execution unit (Fig. 1 (4)) that applies a pulse voltage corresponding to the electrical stimulation intensity to the plurality of electrodes and performs treatment of the site by changing a frequency of the pulse voltage (Figs. 1 and 2 and pars. [0021]: …a case where the frequency of the output voltage of the potential treatment device 1 is changed, [0022]:  The control device 4…sets the frequency of the output voltage…The frequency is automatically changed to frequency F1, frequency F2, frequency F3, and frequency F4 (output pattern 11).) within a predetermined frequency range (par. [0029]: The control device 4 (see FIG. 1), as shown in FIG. 3, outputs the output voltage at an arbitrary frequency F10 (for example, an arbitrary value selected by the user from 25 Hz to 115 Hz) continuously or in a step-like manner (Fig. 9A and par. [0056]: …a change in which the frequency gradually increases as time progresses. In the output pattern 11 (see FIG. 2), the output pattern 13 (see FIG. 4), the output pattern 14 (see FIG. 5) and the like described above, the frequency is switched stepwise (stepwise) every predetermined time T2. However, as shown in FIG. 9A, the frequency may be changed smoothly (continuously). Also, even when the frequency is gradually reduced, it may be changed continuously), wherein 
when the operation unit receives the operation, the treatment execution unit (Fig. 1 (4)) changes the pulse voltage to correspond to the electrical stimulation intensity based on the operation (Fig. 3 and pars. [0028]: …a case where the voltage of the output voltage of the electric potential treatment device 1 is changed, [0029]: The control device 4 (…outputs the output voltage at an arbitrary frequency F10 (for example, an arbitrary value selected by the user from 25 Hz to 115 Hz... The voltage Vp1, the voltage Vp2, the voltage Vp3, and the voltage Vp4 are automatically changed (output pattern 12)) and changes the frequency of the pulse voltage to a predetermined frequency and changes the changed frequency of the pulse voltage from the predetermined frequency continuously or in a step-like manner (Fig. 9B and par. [0057] FIG. 9B shows a change in which the voltage gradually increases as time progresses. In the output pattern 12 (see FIG. 3), the output pattern 13 (see FIG. 4), the output pattern 15 (see FIG. 6), and the output pattern 16 (see FIG. 7), the voltage is switched stepwise at every time T3. As shown in FIG. 9 (B), the voltage may be changed gently. Also, even in the case of gradually reducing the voltage, it may be changed gently).
Regarding claim 2, Munetaka discloses the electrical treatment device according to claim 1, wherein the predetermined frequency is a frequency other than a maximum frequency of the predetermined frequency range (Fig. 6 and par. [0045]: The control device 4…outputs the output voltage at an arbitrary frequency F10 selected by the user…).

Regarding claim 3, Munetaka discloses the electrical treatment device according to claim 2, wherein the predetermined frequency is a minimum frequency of the predetermined frequency range (par. [0045]: The control device 4 (see FIG. 1), as shown in FIG. 6, outputs the output voltage at an arbitrary frequency F10 selected by the user, at every time T3, a voltage Vp1 (starting voltage), a voltage Vp2, a voltage Vp3; since the frequency F10 is arbitrary, a minimum frequency within the range can be chosen).
Regarding claim 4, Munetaka discloses the electrical treatment device according to claim 2, wherein the predetermined frequency is a frequency at a predetermined time prior to a time point when a frequency of a pulse voltage reaches the maximum frequency (Fig. 6 and pars. [0045]: The control device 4…outputs the output voltage at an arbitrary frequency F10 selected by the user, at every time T3…[0048]: …setting the time T1 and the interval T5, the rhythm of the output pattern 15 can be made closer to the human heartbeat…In the present embodiment, the time T1 is 16 seconds, and the interval T5 is about 1 to 3 seconds).
Regarding claim 5, Munetaka discloses the electrical treatment device according to claim 1, wherein the treatment execution unit changes a frequency of a pulse voltage, in the frequency range, by sweeping the frequency in an increasing direction from a minimum frequency to a maximum frequency and then by sweeping the frequency in a decreasing direction from the maximum frequency to the minimum frequency (par. [0025]: …an output pattern that gradually increases the frequency and then gradually decreases is adopted).
Regarding claims 7 and 16-19, Munetaka discloses the electrical treatment device according to claim 1-5, wherein the electrical treatment device is a low-frequency treatment device (Figs. 1 and 3 and pars. [0024]: …the frequency F1 is 25 Hz, the frequency F2 is 55 Hz, the frequency F3 is 85 Hz, and the frequency F4 is 115 Hz, [0029]: The control device 4…outputs the output voltage at an arbitrary frequency F10 (for example, an arbitrary value selected by the user from 25 Hz to 115 Hz)… ).
Regarding claim 8, Munetaka discloses a treatment system (Fig. 1, (1)), comprising: 
an electrical device including a plurality of electrodes (Fig. 1 (7)) that come into contact with a site of a body of a user (par. [0020]: …output voltage is transmitted to the conductor 7 through a protective circuit, an output connector, etc. (not shown) and applied to the human body); and
a terminal device (Fig. 1, (5) and par. [0017: The operation unit 5 may be separated from the main body…) capable of wireless communication with the electrical treatment device (par. [0017]: The connection between the operation unit 5 and the control device 4 may be wireless connection…), wherein 
the terminal device receives an operation for adjusting an electrical stimulation intensity provided to the site  and transmits a signal indicating the operation to the electrical treatment device (Fig. 1 and par. [0017]: Then, the operation unit 5 receives an operation…and transmits the received command to the control device 4);
 the electrical treatment device includes a treatment execution unit (Fig. 1 (4)) that applies a pulse voltage corresponding to the electrical stimulation intensity to the plurality of electrodes and performs treatment of the site by changing a frequency of the pulse voltage (Figs. 1 and 2 and pars. [0021]: …a case where the frequency of the output voltage of the potential treatment device 1 is changed, [0022]:  The control device 4…sets the frequency of the output voltage…The frequency is automatically changed to frequency F1, frequency F2, frequency F3, and frequency F4 (output pattern 11).) within a predetermined frequency range (par. [0029]: The control device 4 (see FIG. 1), as shown in FIG. 3, outputs the output voltage at an arbitrary frequency F10 (for example, an arbitrary value selected by the user from 25 Hz to 115 Hz) continuously or in a step-like manner (Fig. 9A and par. [0056]: …a change in which the frequency gradually increases as time progresses. In the output pattern 11 (see FIG. 2), the output pattern 13 (see FIG. 4), the output pattern 14 (see FIG. 5) and the like described above, the frequency is switched stepwise (stepwise) every predetermined time T2. However, as shown in FIG. 9A, the frequency may be changed smoothly (continuously). Also, even when the frequency is gradually reduced, it may be changed continuously), wherein 
when the operation unit receives the operation, the treatment execution unit (Fig. 1 (4)) changes the pulse voltage to correspond to the electrical stimulation intensity based on the operation (Fig. 3 and pars. [0028]: …a case where the voltage of the output voltage of the electric potential treatment device 1 is changed, [0029]: The control device 4 (…outputs the output voltage at an arbitrary frequency F10 (for example, an arbitrary value selected by the user from 25 Hz to 115 Hz... The voltage Vp1, the voltage Vp2, the voltage Vp3, and the voltage Vp4 are automatically changed (output pattern 12)) and changes the frequency of the pulse voltage to a predetermined frequency and changes the changed frequency of the pulse voltage from the predetermined frequency continuously or in a step-like manner (Fig. 9B and par. [0057] FIG. 9B shows a change in which the voltage gradually increases as time progresses. In the output pattern 12 (see FIG. 3), the output pattern 13 (see FIG. 4), the output pattern 15 (see FIG. 6), and the output pattern 16 (see FIG. 7), the voltage is switched stepwise at every time T3. As shown in FIG. 9 (B), the voltage may be changed gently. Also, even in the case of gradually reducing the voltage, it may be changed gently).
Regarding claims 9-11, Munetaka discloses the electrical treatment device according to claims 2-4, wherein the treatment execution unit changes a frequency of a pulse voltage, in the frequency range, by sweeping the frequency in an increasing direction from a minimum frequency to the maximum frequency and then by sweeping the frequency in a decreasing direction from the maximum frequency to the minimum frequency (par. [0025]: …an output pattern that gradually increases the frequency and then gradually decreases is adopted).


Conclusion
Examiner NOTES that if rejections under 35 U.S.C. 112(a) and 112(b), set forth in this Office action were overcome, claims 6 and 12-15 and any dependent claims thereof would contain allowable subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADREANNE A ARNOLD whose telephone number is (571)272-6794. The examiner can normally be reached M-Th 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UNSU JUNG can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AAA/Examiner, Art Unit 3792           

/UNSU JUNG/Supervisory Patent Examiner, Art Unit 3792